Citation Nr: 0332114	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  95-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  

2.  Entitlement to service connection for a chronic heart 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith







INTRODUCTION

The veteran served on active duty in the Army National Guard 
from December 1973 to November 1974, as well as multiple 
periods of active duty for training between February 1975 and 
November 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The RO, in pertinent part, denied entitlement to service 
connection for IBS and mitral valve prolapse (MVP).

In July 2001, after adjudicating another issue then pending 
on appeal, the Board remanded the claims on appeal to the RO 
for additional development and adjudicative action.  

The RO most recently affirmed the determination previously 
entered in August 2003.  


FINDINGS OF FACT

1.  The probative and competent evidence of record 
establishes that the veteran does not have IBS linked to 
service on any basis.  

2.  MVP is a not a disorder for VA compensation purposes; and 
there is no probative or competent evidence of record 
demonstrating the existence of cardiovascular disease in 
service, disabling to a compensable degree during the first 
post service year, or linked to service on any basis.  


CONCLUSIONS OF LAW

1.  IBS was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.6(a) (c), 3.7, 3.102, 3.303, 3.655 (2003). 

2.  MVP is not a disability for VA compensation purposes, and 
a chronic heart disorder was not incurred in or aggravated by 
active service, nor may cardiovascular disease be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a) (c), 3.7, 
3.102, 3.303, 3.307, 3.309, 3.655, 4.9 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was seen in February 1974 for pain and tenderness 
in the right lower quadrant.  On two occasions, an impression 
of functional bowel disease was made.  The SMRs also reflect 
that he was seen in August 1974 for chest pain and a systolic 
ejection murmur was found.  In May 1976, at a time when the 
veteran was allegedly on active duty for training, she was 
treated for similar complaints, and MVP was diagnosed.  

Pertinent private records from 1975 or 1979 (the date is not 
entirely legible) are of record which indicate a history of 
chest pain and the diagnosis of "Barlow's syndrome."  

At a personal hearing in February 1996, the veteran testified 
in support of her claims.  Specifically, she reported 
experiencing gastrointestinal problems from her service days 
until the present time.  She also opined that her MVP had its 
origin during active service and resulted in chest pains.  

Postservice VA records include treatment records from the mid 
1980s through 2001.  Pertinent records include a 1986 
echocardiogram which did not indicate a chronic heart 
disorder as a result of the veteran's heart murmur.  

In March 2000, VA stomach and heart examinations were 
conducted.  Probable IBS was diagnosed although the examiner 
noted that the veteran's symptoms were not consistent with 
IBS.  A flexible sigmoidoscopy was ordered by the examiner.  
However, there are no indications in the claims file that the 
test was conducted.  

As to heart disease, it was noted that the veteran took 
medication for 10 years after being diagnosed with MVP, but 
had not taken any since 1986.  She currently took 
nitroglycerin about 3 times per week for chest pain.  She had 
occasional palpitations, about twice per month.  Examination 
showed a systolic murmur over the precordium which radiated 
laterally to the left mid axillary line.  It was of a Grade 
II.  There were no extra systoles heard, no pitting edema, 
and or organomegaly.  The diagnosis was MVP without any 
evidence of congestive heart failure.  

In 1998 and 2001 the claims were remanded for additional 
evidentiary development, to include contemporaneous 
examinations to determine whether the veteran had IBS and a 
chronic heart disorder of service origin.  

The record reflects that the veteran failed to report for 
scheduled examinations in January 2003, June 2003, and August 
2003.  


Criteria

General Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2003).
"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).  Active duty 
for training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes.  Members of the 
National Guard of the United States and Air National Guard of 
the United States are included as Reserves.  38 C.F.R. 
§§ 3.6(c)(1), 3.7(m).

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  Additionally, 
38 C.F.R. § 4.9 indicates that mere congenital or 
developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  
This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
cardiovascular-renal disease including hypertension to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309/

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

38 C.F.R. § 3.655 - Failure to Report for Department of 
Veterans Affairs Examinations

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  


Analysis

Preliminary Matter: Duty to Notify and Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the disabilities at issue, thereby precluding a need for 
additional medical file opinion.

More recently, in a July 2001 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish the 
benefits she wanted, what had been done on her claim, what 
information or evidence she needed to submit, and what VA 
would do to assist her.  She was advised of evidence she 
could submit herself or to sufficiently identify evidence and 
if private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for her.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of her 
responsibilities if she wanted such evidence to be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
her claims.  In particular, through issuance of the December 
1994 rating decision, July 1995 statement of the case (SOC), 
and SSOCs in January and August 2003, she has been given 
notice of the requirements for service connection.  The RO 
provided the veteran with the reasons her claim could not be 
granted based upon the evidence of record.

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
she has exercised several of these rights.  
For instance, she has been afforded the opportunity to 
present information and arguments in favor of her claim, and 
she has in fact done so to include presenting oral testimony.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate her 
claims.  As noted above, the RO has notified the veteran of 
the VCAA, and in fact provided its provisions in the August 
2003 supplemental statement of the case.  At such time the RO 
made clear that it had considered the new law.

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, as the RO notified the veteran of VCAA 
in July 2001.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Service Connection

As noted above, the veteran's failure to cooperate in the 
development of a claim for service connection by choosing not 
to report for examination permits VA to decide the claim on 
the evidence of record.  38 C.F.R. § 3.655.  

In this case, while functional bowel disease was reported in 
service, postservice records do not reflect a confirmed 
diagnosis of IBS.  In 2000, probable IBS was the assessment 
following exam, but a requested sigmoidoscopy apparently was 
never conducted.  Additionally, it was noted at the time that 
the veteran's symptoms were not consistent with IBS.  The 
veteran has failed to report for numerous additional 
examinations to ascertain whether IBS is present, and, if so, 
a determination as to its etiology.  

As to a heart disorder, it is noted that the veteran was seen 
during service for chest pain and, ultimately, MVP was 
diagnosed.  This is not considered a disability within the 
meaning of applicable legislation for disability compensation 
purposes pursuant to 38 C.F.R. § 4.9.  In 2000, it was noted 
that no congestive heart failure was indicated, and no 
additional records have been submitted to suggest otherwise.  
The veteran failed to report for numerous examinations 
scheduled to make a determination if a chronic heart disease 
was present, and, if so, a determination as to its etiology.  

The probative and competent evidence of record fails to 
establish the incurrence of IBS or a chronic heart disorder 
as a manifestation of MVP during military service, nor during 
the first post service year.  

The probative and competent evidence of record fails to show 
that the veteran has either IBS or MVP in conjunction with a 
chronic acquired heart disorder for VA compensation purposes 
related to service on any basis.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal.  However, as the preponderance of the 
evidence is against the claim on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these issues on that 
basis.  38 U.S.C.A. § 5107(b) (West Supp. 2002; 38 C.F.R. 
§ 3.102 (2002).  


ORDER

Entitlement to service connection for IBS is denied.  

Entitlement to service connection for MVP is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



